UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2009



KAMAU KAMBON,

                                                 Plaintiff - Appellant,

             versus


SAINT AUGUSTINE’S COLLEGE,

                                                  Defendant - Appellee,

             and


DIANNE SUBER, Dr.;        BEVERLY   DOWNING,   Dr.;
MAURICE TAYLOR, Dr.,

                                                             Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-884-5-BR)


Submitted:    February 24, 2003                Decided:   March 10, 2003


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Alan McSurely, Ashley Osment, MCSURELY & OSMENT, Chapel Hill, North
Carolina, for Appellant. Charles T. Francis, FRANCIS & AUSTIN,
P.L.L.C., Raleigh, North Carolina; Randall M. Roden, THARRINGTON
SMITH, L.L.P., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Kamau Kambon appeals the district court’s order granting

summary judgment in favor of his former employer, Saint Augustine’s

College, on his age discrimination claim.        We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Kambon v. Saint Augustine’s

College, No. CA-00-884-5-BR (E.D.N.C. July 30, 2002).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              AFFIRMED




                                   2